 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     RICHARD ANTHONY LOPEZ
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   tony.lopez@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:04-cr-177-GMN-NJK

 9                 Plaintiff,                          Motion to Dismiss the Second
                                                       Superseding Indictment as to the
10         v.                                          Remaining Defendants

11   RALUCA MERISOREANU,

12   MIHAI IANCU,

13   IONUT CHRISTIAN ROSCULET, and

14   VIOREL BUSUIOC,

15                 Defendants.

16

17          On May 11, 2004, a federal grand jury returned an Indictment charging 13

18   defendants, including Raluca Merisoreanu, Mihai Iancu, Ionut Christian Rosculet, and

19   Viorel Busuioc (collectively, the “Remaining Defendants”), with charges related to access

20   device fraud based on conduct occurring between January 2000 and March 2004. (ECF 1.)

21   The next day, the Court issued warrants for the arrest of these 13 defendants. (ECF 16-28.)

22   On July 27, 2004, a federal grand jury returned a superseding indictment against the same

23   13 defendants (ECF 83), with the Court issuing arrest warrants the next day (ECF 84-96).

24   Finally, on September 21, 2010, after the conviction of seven defendants, a federal grand
1    jury returned a second superseding indictment against the Remaining Defendants (as well

2    as two other defendants who were both later convicted). (ECF 267.) More than 17 years

3    after the original indictment, the Remaining Defendants have yet to make an appearance in

4    this District on the charges against them.

5           Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

6    requests permission of the Court to dismiss the Indictment as to the Remaining

7    Defendants. If granted, because the Remaining Defendants would no longer face any

8    charges in this case, the Government further requests that the Court quash the outstanding

9    warrants for their arrest issued on July 28, 2004.

10          Respectfully submitted this 9th day of July, 2021.

11                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
12
                                                          s/ Richard Anthony Lopez
13                                                        RICHARD ANTHONY LOPEZ
                                                          Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24


                                                    2
1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:04-cr-177-GMN-NJK

4                   Plaintiff,                          [Proposed] Order Granting
                                                        Motion to Dismiss the Indictment
5           v.                                          as to Remaining Defendants

6    RALUCA MERISOREANU et al.,

7                   Defendants.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendants Raluca Merisoreanu,

11   Mihai Iancu, Ionut Christian Rosculet, and Viorel Busuioc.

12                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
13
                                                        s/Richard Anthony Lopez
14                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
15

16          Leave of Court is granted for the filing of the above dismissal. Because the

17   Indictment has been dismissed as to Defendants Raluca Merisoreanu, Mihai Iancu, Ionut

18   Christian Rosculet, and Viorel Busuioc, it is hereby ordered that the warrants for their

19   arrest, issued July 28, 2004, are quashed.

20                                                     IT IS SO ORDERED.

21                                                                12 day of July, 2021
                                                       Dated this ____
22

23
                                                       ___________________________
                                                       Gloria M. Navarro, District Judge
24
                                                       UNITED STATES DISTRICT COURT

                                                   3
